ICJ_045_TemplePreahVihear_KHM_THA_1959-12-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE
PRÉAH VIHÉAR

(CAMBODGE c. THAÏLANDE)

ORDONNANCE DU 5 DÉCEMBRE 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA ». THAILAND)

ORDER OF 5 DECEMBER 1959
La présente ordonnance doit étre citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande),
Ordonnance du 5 décembre 1959 : C. I. J. Recueil 1959, p. 286. »

This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 5 December 1959: I.C.J. Reports 1959, p. 286.”

 

Sales number 2 2 À

 

 

 
286

INTERNATIONAL COURT OF JUSTICE

YEAR 1959

5 December 1959

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas, on 6 October 1959, M. Koun Wick, Minister-Counsellor
of the Royal Cambodian Embassy in Paris, filed in the Registry an
Application instituting proceedings by his Government referring to
the Court a dispute with the Kingdom of Thailand relating to the
territorial sovereignty over the Temple of Preah Vihear;

Whereas, by a letter of the same date, confirmed by a communi-
cation of 3 November 1959 from the Minister for Foreign Affairs of
Cambodia, the Minister-Counsellor of the Royal Cambodian
Embassy in Paris stated that he had been appointed as Agent for
his Government ;

Whereas the Application refers to Article 36 of the Statute of
the Court and to the declarations of 20 May 1950 and of 9 Septem-
ber 1957 by which Thailand and Cambodia respectively recog-
nized as compulsory the jurisdiction of the International Court of
Justice;

Whereas, on the day of the filing of the Application, the Minister
of Foreign Affairs of Thailand was notified by telegram of the filing
of the Application, of which a copy was at the same time transmitted
to him by letter;

4

1959
5 December
General List:
No. 45
TEMPLE OF PREAH VIHEAR (ORDER OF 5 XII 59) 287

Whereas, by letter of 30 October 1959, the Minister of Foreign
Affairs of Thailand stated that His Serene Highness Prince Vong-
samahip Jayankura, Ambassador of Thailand to the Netherlands,
had been appointed as Agent;

Having ascertained the views of the Parties,

Fixes as follows the time-limits for the filing of Pleadings:

for the Memorial of the Government of Cambodia, 20 January
1960;

for the Counter-Memorial of the Government of Thailand,
23 May 1960;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this fifth day of December,
one thousand nine hundred and fifty-nine, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Kingdom of Cambodia and
to the Government of the Kingdom of Thailand, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
